 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HAKEIM EL BEY,                                    No. 2:17-cv-02237-KJM-CKD PS
12                        Plaintiff,
13          v.                                         ORDER
14   ACCREDITED HOME LENDERS INC, et
     al.,
15
                          Defendants.
16

17

18          Plaintiff, proceeding in pro per, filed this civil rights action pursuant to, among other

19   things, the Fair Debt Collection Practices Act (42 U.S.C. § 1692), the California Homeowner Bill

20   of Rights Act (Cal. Civ. Code § 2923), and the Racketeer Influenced and Corrupt Organizations

21   (“RICO”) Act (18 U.S.C. § 1962(c)). (ECF No. 1.) Plaintiff alleges claims in connection with a

22   foreclosure on his property. (Id.) On June 6, 2018, the court was notified of plaintiff’s death

23   through a status conference (ECF No. 21) and later through defendant Wells Fargo Bank, NA’s

24   suggestion of death (ECF No. 23). Presently pending before the court is Howard James Redmond

25   Bey’s filing titled “Plaintiff’s Motion for Substitution of Party.” (ECF No. 26.) For the reasons

26   discussed below, the decedent plaintiff’s executor of estate’s motion to substitute will be denied

27   without prejudice.

28   ////
                                                      1
 1          On June 11, 2018, defendant filed a statement noting death that was served on plaintiff’s

 2   executor of estate on June 12, 2018. (ECF Nos. 23, 25.) On September 25, 2018, this court

 3   issued findings and recommendations recommending that this action be dismissed for failure to

 4   timely file a motion for substitution. (ECF No. 25.) On October 3, 2018, the purported executor

 5   of decedent plaintiff’s estate, Howard James Redmond Bey (“the executor of the estate”), filed

 6   objections to the findings and recommendations (ECF No. 27) and a motion for substitution of

 7   party (ECF No. 28). On May 1, 2019, District Judge Kimberly J. Mueller issued an order

 8   referring this matter to the undersigned for a determination whether Mr. Bey’s October 3, 2019

 9   motion for substitution should be granted. (ECF No. 35.)

10          Federal Rule of Civil Procedure 25(a)(1) provides: “If a party dies and the claim is not

11   extinguished, the court may order substitution of the proper party. A motion for substitution may

12   be made by any party or by the decedent’s successor or representative. If the motion is not made

13   within 90 days after service of a statement noting the death, the action by or against the decedent

14   must be dismissed.” Thus, in deciding a motion to substitute under Rule 25, a court considers

15   whether: (1) the motion is timely; (2) the claims pled are not extinguished;1 and (3) the person

16   being substituted is a proper party. See Savoy v. Schlachter, No. 2:13-cv-00014-JAM-AC, 2014

17   WL 3689365, at *1 (E.D. Cal. July 24, 2014).

18          Regarding whether the motion is timely, although Mr. Bey’s motion for substitution was

19   not filed within ninety days of defendant’s suggestion of death, under Federal Rule of Civil

20   Procedure 6(b), the deadline to file a motion may be extended due to excusable neglect.
21   Zanowick v. Baxter Healthcare Corp., 850 F.3d 1090, 1094 (9th Cir. 2017) (explaining that

22   “[t]hese rules were amended because otherwise this ‘unyielding requirement’ led to ‘hardships

23   and inequities.’” (citing Fed. R. Civ. P. 25 advisory committee’s note to 1963 amendment)).

24   Here, Mr. Bey avers in his objections to this court’s findings and recommendations that the

25   “substance of what was submitted” previously “actually merited the court to substitute.” (ECF

26   No. 27 at 2.) Mr. Bey’s attempts to substitute made during the 90-day period and later
27
     1
      The court notes that neither party has addressed or disputed whether plaintiff’s claims in this
28   action survive his death.
                                                     2
 1   representations that he was waiting on direction from the court are sufficient to establish that his

 2   failure to act was the result of excusable neglect. Id. at 1094 (explaining that extensions of the

 3   90-day time period may be liberally granted). The court therefore exercises its discretion in the

 4   interest of fairness to consider Mr. Bey’s motion to substitute.

 5           Next, regarding whether Mr. Bey is a proper party, the motion for substitution of party

 6   states that he is the “executor of estate” and moves to be substituted for plaintiff in this matter.

 7   (ECF No. 28 at 1.) However, there is no evidence before the court demonstrating that Mr. Bey is

 8   in fact the executor of plaintiff decedent’s estate. Moreover, Mr. Bey is not a licensed attorney

 9   and an attorney did not file the motion on his behalf as the duly appointed executor of plaintiff

10   decedent’s estate. Mr. Bey did not provide any authority for him to appear pro se on behalf of the

11   estate for which he is named executor. Nor has Mr. Bey provided any grounds for substituting in

12   as the plaintiff in this matter. As a result, Mr. Bey cannot maintain this action in a representative

13   capacity. See, e.g., Simon v. Hartford Life and Accident Ins. Co., 546 F.3d 661, 664–65 (9th Cir.

14   2008) (“[C]ourts have routinely adhered to the general rule prohibiting pro se plaintiffs from

15   pursuing claims on behalf of others in a representative capacity.” (collecting cases) (citing

16   Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (administrator of estate may not appear pro

17   se on behalf of estate))).

18           Because the executor of plaintiff’s estate cannot represent the decedent plaintiff’s estate

19   pro se in this action, the motion to substitute will be denied without prejudice. Where a party

20   appears improperly without an attorney, the party should be provided an opportunity to seek
21   counsel and be allowed to proceed. The court will therefore provide the executor of plaintiff’s

22   estate an additional thirty days to retain counsel to re-file the motion on his behalf. The motion

23   should be supported by briefing and adequate supporting documentation permitting the court to

24   ascertain and verify that plaintiff’s claims are not extinguished, and the movant is the executor of

25   plaintiff’s estate or the proper successor or representative under applicable probate or intestate

26   succession law. The executor of plaintiff’s estate is also hereby cautioned that failure to timely
27   file a motion to substitute in accordance with this order and applicable rules will result in a

28   recommendation that this action be dismissed. See Employee Painters’ Tr. v. Ethan Enterprises,
                                                        3
 1   Inc., 480 F.3d 993, 998 (9th Cir. 2007) (holding default judgment warranted where corporation

 2   failed to retain counsel within time provided).

 3            Accordingly, IT IS HEREBY ORDERED that the executor of the estate’s motion for

 4   substitution (ECF No. 28) is denied without prejudice to the executor re-filing it in accordance

 5   with this order within thirty days. The motion shall also be noticed for hearing in accordance

 6   with Local Rule 230.

 7            IT IS FURTHER ORDERED that a copy of this order be served on Howard James

 8   Redmond Bey at the following address: 1440 Bobing Drive, Lewisville, Texas 75067.

 9   Dated: June 3, 2019
                                                       _____________________________________
10
                                                       CAROLYN K. DELANEY
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13   15 bey2237.mts

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
